                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

JACOB JOSEPH ROBBINS                            §

VS.                                             §      CIVIL ACTION NO.         1:19-CV-388

WARDEN, FCI BEAUMONT                            §

MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND ADOPTING
      THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Jacob Joseph Robbins, a federal prisoner confined at the Federal Correctional

Institution in Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the petition.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Petitioner filed objections to the

magistrate judge’s Report and Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes the

objections are without merit.

       Petitioner’s claims do not challenge the manner in which his sentence is being executed.

Rather, they attack the legality of his sentence. A claim challenging the legality of a sentence
generally must be brought under 28 U.S.C. § 2255, not § 2241. Tolliver v. Dobre, 211 F.3d 876, 877

(5th Cir. 2000).

        Circuit precedent holds that the savings clause of § 2255, which in some instances allows a

petitioner to proceed under § 2241, “applies to a claim: (i) that is based on a retroactively applicable

United States Supreme Court decision which establishes that the petitioner may have been convicted

of a nonexistent offense and (ii) that was foreclosed by circuit law at the time when the claim should

have been raised in the petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Requena v. United

States, 243 F.3d 893 (5th Cir. 2001). As the magistrate judge concluded, petitioner’s complaint

regarding a sentencing guideline enhancement for possessing a semi-automatic weapon failed to

meet either prong of the Reyes-Requena test.

        Petitioner now contends that his conviction for being a felon in possession of a firearm is

invalid in light of the Supreme Court’s ruling in Rehaif v. United States,    U.S. , 139 S. Ct. 2191,

2200 (2019). In Rehaif, the Supreme Court held that “in a prosecution under 18 U.S.C. § 922(g) and

§ 924(a)(2), the Government must prove both that the defendant knew he possessed a firearm and

that he knew he belonged to the relevant category of persons barred from possessing a firearm. The

decision does not establish that the petitioner may have been convicted of a nonexistent offense; it

only establishes the Government’s burden of proof. Therefore, petitioner may not challenge his

conviction or sentence under 28 U.S.C. § 2241, because his claims do not meet the requirements set

forth in Reyes-Requena.

                                               ORDER

        Accordingly, petitioner’s objections are OVERRULED.                The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is


                                                   2
ADOPTED. A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendation.

       SIGNED this the 30 day of October, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                               3
